Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 1 of 13




     EXHIBIT B
   Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 2 of 13



Rev. Draft – K. Roddy – 21 Sept 2019


WILENTZ, GOLDMAN & SPITZER, P.A.
90 Woodbridge Center Drive
Post Office Box 10
Woodbridge, New Jersey 07095
(732) 636-8000
Co-Class Counsel for Plaintiffs Julio A. Olvera,
Karen Greene and Ralph Balsamo, on behalf of
Themselves, and all others similarly situated, as a class

                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF NEW YORK

-----------------------------------------------------X
JULIO A. OLVERA, et al., on behalf of                 :
themselves, and all others similarly                  :
situated,                                             :   Civil Action No. 1:16-cv-0502 (BKS/DJS)
                                                      :
                          Plaintiffs,                 :   AMENDED [PROPOSED] ORDER
                                                      :   PRELIMINARILY APPROVING CLASS
v.                                                    :   ACTION AND COLLECTIVE ACTION
                                                      :   SETTLEMENT AND AUTHORIZING
MAZZONE MANAGEMENT GROUP                              :   NOTICE OF PROPOSED SETTLEMENT
LTD., et al.,                                         :   AND HEARING THEREON
                                                      :
                         Defendants.                  :
                                                      :
                                                      :
-----------------------------------------------------X

        THIS MATTER is before this Court on the Unopposed Motion for Preliminary Approval

of Class Action Settlement (the “Motion”) brought by Named Plaintiffs Julio A. Olvera, Karen

Greene, and Ralph Balsamo, individually and on behalf of the Class, requesting this Court to

enter an Order preliminarily approving the proposed settlement (the “Settlement”) pursuant to

Federal Rule of Civil Procedure 23(e) and 29 U.S.C. § 216, as set forth in the parties’ Settlement

Agreement, and other related relief.

        Having reviewed and considered the Motion, as well as the supporting documents,

including the Settlement Agreement and the proposed Notice of Proposed Settlement of Class

and Collective Action Lawsuit and Fairness Hearing (the “Notice”), this Court makes the
     Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 3 of 13




findings and grants the relief set forth below preliminarily approving the Settlement upon the

terms and conditions set forth in this Order.

        NOW, THEREFORE, IT IS HEREBY ORDERED:

I.      Preliminary Approval of Settlement

        1.     This Court hereby grants preliminary approval of the Settlement memorialized in

the Settlement Agreement attached as Exhibit B to the Declaration of James Tonrey.

        2.     This Court concludes that the proposed Settlement is within the range of

reasonable settlement results, such that notice to the Putative Class Members1 is appropriate.

        3.     This Court finds that the Settlement Agreement is the result of extensive, arm’s-

length negotiations by counsel who are well-versed in the prosecution of wage-and-hour class

actions and collective actions.

        4.     For settlement purposes only, this Court provisionally certifies the following

classes pursuant to Federal Rule of Civil Procedure 23(e):

               All tipped, hourly workers (waiters, waitresses, bartenders,
               bussers, runners, and other hourly service workers) employed by
               Mazzone Management Group, Ltd., Mazzone Management, Inc.,
               677 Prime LLC, Prime at Saratoga National LLC, Angelo
               Mazzone, Matthew Mazzone, Tala Bistro LLC, Aperitivo Bistro
               LLC, and Prime at Hilton Garden Inn LLC between April 10,
               2010, and June 20, 2019.

               All hourly, catering service employees of Mazzone Management
               Group, Ltd., Mazzone Management, Inc., 677 Prime LLC, Prime at
               Saratoga National LLC, Angelo Mazzone, Matthew Mazzone, Tala
               Bistro LLC, Aperitivo Bistro LLC, and Prime at Hilton Garden Inn
               LLC who worked at catered events between April 10, 2010, and
               June 20, 2019.

        5.     For settlement purposes only, Plaintiffs meet all of the requirements for class

certification under Federal Rule of Civil Procedure 23(a) and (b)(3).

1
      Unless otherwise noted in this Order, any defined terms used in the Order have the same
meaning as set forth in the parties’ Settlement Agreement.

                                                -2-
   Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 4 of 13




       6.     For settlement purposes only, this Court provisionally certifies the following

collective class (the “FLSA Collective”) under the Fair Labor Standards Act, as amended

(“FLSA”):

              All tipped, hourly workers (waiters, waitresses, bartenders,
              bussers, runners and other hourly service workers) employed by
              Mazzone Management Group, Ltd., Mazzone Management, Inc.,
              677 Prime LLC, Prime at Saratoga National LLC, Angelo
              Mazzone, Matthew Mazzone, Tala Bistro LLC, Aperitivo Bistro
              LLC, and Prime at Hilton Garden Inn LLC between April 20,
              2015, and June 20, 2019.

       7.     For settlement purposes only, this Court appoints Fleischman, Bonner & Rocco

LLP, Wilentz, Goldman & Spitzer, P.A., and the Law Office of Joseph T. Moen as Class

Counsel to the Putative Class Members and the FLSA Collective.

       8.     This Court approves Arden Claims Services (“ACS”) as administrator of the

settlement (the “Settlement Claims Administrator”).

 II.   Class and Collective Notice

       9.     This Court approves the proposed Notice, which is attached as Exhibit A to the

parties’ joint September 11, 2019, supplemental submission, ECF No 100 (the “September 11

Supplemental Submission”), and directs the distribution of that Notice to the Putative Class

Members and the FLSA Collective Members.

       10.    The contents of the Notice fully comply with due process and Federal Rule of

Civil Procedure 23 and 29 U.S.C. § 216. The Notice satisfies the requirements of Federal Rule

of Civil Procedure 23(c)(2)(B) and 29 U.S.C. § 216(b) and adequately puts the Putative Class

Members and FLSA Collective Members on notice of the proposed settlement.

III.   Class Action and FLSA Collective Settlement Procedure

       11.    This Court hereby sets the following settlement procedure:



                                              -3-
Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 5 of 13




          a.      Within fifteen (15) business days after entry of this Order preliminarily

   approving the Settlement (the “Preliminary Approval Order”), Defendants’ counsel will

   provide the Settlement Claims Administrator a mailing list in electronic form containing

   the names, last known addresses, and weeks worked within the Class Period for all

   Putative Class Members and FLSA Collective Members as that information exists on file

   with Defendants;

          b.      Within thirty (30) days after entry of the Preliminary Approval Order, the

   Notice shall be mailed to all Putative Class Members and FLSA Collective members by

   the Settlement Claims Administrator, and the Notice will explain that any Putative Class

   Member who desires to opt out of the settlement may submit a written statement to that

   effect with the Settlement Claims Administrator by the expiration of the Claims Period.

   To be effective, the written request to be excluded from the settlement must be submitted

   to the Settlement Claims Administrator by U.S. Mail, and it must be postmarked no later

   than sixty (60) days from the mailing of the Notice to the Putative Class Member, or for

   any Putative Class Member whose Notice was returned undeliverable within thirty (30)

   days of the date of the mailing for which the Putative Class Member’s correct address is

   identified, but in any case no later than seven (7) days before the Final Fairness Hearing.

          c.       The Notice will further explain that any putative FLSA Collective

   Member must submit a Consent to Join Form, in the form the parties provided as Exhibit

   C to the September 11 Supplement, and it must be submitted to the Settlement Claims

   Administrator by U.S. Mail postmarked no later than sixty (60) days from the mailing of

   the Notice to the FLSA Collective Member, or for any FLSA Collective Member whose

   Notice was returned undeliverable within thirty (30) days of the date of the mailing for



                                           -4-
Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 6 of 13




   which the Putative Class Member’s correct address is identified, but in any case no later

   than seven (7) days before the Final Fairness Hearing

          d.      Putative Class Members shall have sixty (60) days from the date of

   mailing of the Notice (the “Claims Period”), or thirty (30) days from any re-mailing of

   the Notice for which the Putative Class Member’s correct address is identified (the “Re-

   mailing Claims Period”) to submit their completed Claim Form, which must be

   postmarked by, on or before the sixtieth (60th) day of the Claims Period or the thirtieth

   (30th) day of the Re-mailing Claims Period. Putative Class Members who fail to return a

   complete and timely Claim Form within the Claims Period will be ineligible to receive

   any settlement payment pursuant to the Settlement Agreement. A Claim Form is not

   complete if the Putative Class Member fails to sign the Claim Form as required.

          e.      To be effective, an Opt-out Statement by a Putative Class Member must

   be postmarked within sixty (60) days from the mailing of the Notice to the Putative Class

   Member, or for any Putative Class Member whose Notice was returned undeliverable

   within thirty (30) days of the date of the mailing for which the Putative Class Member’s

   correct address is identified, but in any case no later than seven (7) days before the Final

   Fairness Hearing (the “Opt-Out Period”)

          f.      The Settlement Claims Administrator will stamp the postmark date on the

   original of each Opt-out Statement and each Consent to Join Form that it receives and

   shall serve copies of each Opt-out Statement and each Consent to Join Form on Class

   Counsel and Defendants’ Counsel not later than three (3) days after receipt thereof.

   Class Counsel will file stamped copies of any Opt-out Statements and Consent to Join

   Forms with their Motion for Judgment and Final Approval. The Settlement Claims



                                           -5-
   Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 7 of 13




       Administrator will, within twenty-four (24) hours of the end of the Opt-out /Consent to

       Join Period, send a final list of all Opt-out Statements and Consent to Join Forms to Class

       Counsel and Defendants’ Counsel by email. The Settlement Claims Administrator will

       retain the stamped originals of all Opt-out Statements and Consent to Join Forms and the

       originals of all envelopes accompanying Opt-out Statements or Consent to Join Forms in

       its files until such time as the Settlement Claims Administrator is relieved of its duties

       and responsibilities under this Order.

               g.       January 28, 2020 shall be the last day for filing and service of papers in

       support of the final Settlement approval, which date is at least 120 days after the date of

       this Order to facilitate compliance with the Class Action Fairness Act, 28 U.S.C.

       §1332(d) et seq.

       12.     This Court preliminarily approves the Settlement Agreement attached as Exhibit

B to the Motion as fair, reasonable, and adequate within the meaning of Rule 23 of the Federal

Rules of Civil Procedure and 29 U.S.C. § 216, subject to final consideration at the Final

Approval Hearing provided for below.

       13.     Class Counsel shall be responsible for the acts and activities necessary or

appropriate to present the proposed Settlement to this Court for final approval and, if the

Settlement is finally approved, to implement the Settlement in accordance with its terms and

Orders of this Court.

       14.     A hearing (the “Final Approval Hearing”) shall be held before this Court on

February 12, 2020 at _____ a.m./p.m. in Courtroom ________ of the United States District Court

for the Northern District of New York, James T. Foley Courthouse, 445 Broadway, Albany, NY

12207, to determine whether the proposed Settlement is fair, reasonable, and adequate and



                                                -6-
   Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 8 of 13




should be approved by this Court; whether Judgment should be entered herein finally approving

the Settlement; and to consider Class Counsel’s application for attorneys' fees and costs and for

service awards to the Named Plaintiffs Julio Olvera, Karen Greene, and Ralph Balsamo. This

Court may adjourn or continue the Final Approval Hearing without further notice to Putative

Class Members.

       15.     This Court approves as to form and content the Notice in the form attached as

Exhibit A to the September 11 Supplemental Submission.

       16.     The Settlement Claims Administrator is instructed to provide Notice to all

Putative Class Members as set forth in the Settlement Agreement. This Court finds the Notice

to be the best practicable notice under the circumstances and satisfies the requirements of Rule

23, applicable law, and due process. This Court also finds that the manner of dissemination of

the Notice provides individual notice to all Putative Class Members who can be identified

through a reasonable effort; and is reasonably calculated, under all the circumstances, to apprise

Putative Class Members of the terms of the Settlement, and their right to object to the Settlement

or exclude themselves from the Settlement.

       17.     Any Putative Class Member who desires to request exclusion from the Class must

submit to the Settlement Administrator at the address set forth in the Notice, a written, signed

request to opt-out, by postage-paid, first-class mail: (a) stating the Putative Class Member's

name, address, telephone number, and e-mail address, (b) signed by the Putative Class Member

and referencing the name of this action (i.e., Mazzone Management Group Settlement )), and (c)

clearly stating that the Putative Class Member does not wish to be included in the Settlement (an

“Opt-out Statement”).




                                               -7-
   Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 9 of 13




       18.     Not later than eight (8) days after the Opt-Out Period deadline for the Request for

Exclusion stated in Paragraph 12(d) above, Class Counsel shall file with the Court a Declaration

from the Settlement Claims Administrator stating the number and identity of Putative Class

Members who submitted a valid and timely Request for Exclusion.

       19.     All Putative Class Members who do not submit a valid and timely Opt-out

Statement excluding themselves from the Class shall be bound by the terms of the Settlement

Agreement and the Judgment and all Orders entered by the Court in connection with the

Settlement, whether favorable or not favorable to the Class. All Putative Class Members who

submit valid and timely Opt-Out Statements shall have no rights under the Settlement, shall not

share in the distribution of any of the Settlement Funds, and shall not be bound by the

Settlement.

       20.     No Putative Class Member who fails to submit a valid and timely Claim Form

shall receive any payment from the settlement with respect to his or her Rule 23 state law claims,

although such Putative Class Members shall nevertheless be bound by the terms of the

Settlement Agreement and the Judgment and all Orders entered by this Court in connection with

the Settlement, whether favorable or not favorable to the Class.

       21.     No FLSA Collective Member who fails to submit a valid and timely Consent to

Join Form shall receive any payment from the settlement with respect to their FLSA claims.

       22.     No person shall purport to exercise any exclusion rights for any other person, or

purport to exclude any other Putative Class Member as a group, aggregate, or class involving

more than one Putative Class Member, or as an agent or representative. Any such purported

exclusion shall be void and the person that is the subject of the purported Opt-Out shall be

treated as a Putative Class Member and be bound by the Settlement.



                                               -8-
  Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 10 of 13




       23.     Putative Class Members who do not opt-out and who wish to object to the

proposed Settlement, or FLSA Collective Members who submit a Consent to Join Form and who

wish to object to the proposed Settlement, must do so in writing. To be valid, a written objection

must be mailed to the Settlement Claims Administrator via first-class mail, postage prepaid, and

be received by the Settlement Claims Administrator by a date certain sixty (60) days from the

mailing of the Notice to the Putative Class Member, but in any case, no later than seven (7) days

before the Final Approval Hearing. The written objection must include the words, “I object to

the Olvera wage and hour class settlement” as well as all reasons for the objection. Any reasons

not included in the written objection will not be considered. The written objection must also

include the name, address, and telephone number for the Putative Class Member and/or FLSA

Collective Member making the objection. The Settlement Claims Administrator will stamp the

date received on the original and send copies of each objection to Class Counsel and Defendants’

Counsel by email and overnight delivery no later than three (3) days after receipt thereof. Class

Counsel will file the date-stamped originals of any and all objections with their Motion for

Judgment and Final Approval. It is the responsibility of any Putative Class Member or FLSA

Collective Member who files an objection (an “Objector”) to retain a copy of the objection and

proof of timely mailing hereunder.

       24.     A valid Objector also has the right to appear at the Final Approval Hearing either

in person or through counsel hired by the Objector. An Objector who wishes to appear at the

Final Approval Hearing must state his or her intention to do so in writing on his or her written

objections at the time he or she submits his or her written objections by including the words, “I

intend to appear at the Fairness Hearing” in his or her written objection. An Objector may

withdraw his or her objections at any time.



                                               -9-
  Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 11 of 13




       25.     No Putative Class Member and/or FLSA Collective Member may address the

Court at the Final Approval Hearing unless he or she has submitted a timely objection that

complies with the procedures provided in the Settlement Agreement and Notice. Putative Class

Members and/or FLSA Collective Members who fail to submit timely and valid objections will

be deemed to have waived objections to the Settlement and they will be foreclosed from making

objections. A Putative Class Member who has submitted an Opt-out Statement may not object to

the Settlement Agreement.     An FLSA Collective member who has not timely submitted a

Consent to Join Form may not object to the Settlement Agreement.

       26.     The Parties may file with this Court written responses to any objections no later

than three (3) calendar days before the Final Approval Hearing.

       27.     Any Putative Class Member and/or FLSA Collective Member who does not make

his or her Objection in the manner provided herein shall be deemed to have waived such

Objection and shall forever be barred and foreclosed from objecting to the fairness or adequacy

of the proposed Settlement, the Judgment entered, and the award of attorneys' fees and costs to

Class Counsel, any incentive awards, and from filing any appeal regarding the same unless

otherwise ordered by this Court.

       28.     The Parties have the right to conduct reasonable discovery as to the basis of any

Objection on an expedited basis.

       29.     The dates of performance contained herein may be extended by order of this

Court, for good cause shown, without further notice to the Putative Class Members and/or FLSA

Collective Members.

       30.     The Settlement will not become effective unless this Court enters an Order finally

approving the Settlement. If the Settlement does not become effective, or if the Settlement is not



                                              -10-
  Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 12 of 13




finally approved, then the Settlement shall become null and void, and this Order shall be null and

void and shall be vacated. The parties to the Settlement shall be returned to the status each

occupied before the entry of the Order, without prejudice to any legal argument that any of the

parties to the Settlement may have asserted but for the Settlement (including, but not limited to,

class certification).   In such event, the Settlement, the Settlement Agreement, exhibits,

attachments, and all negotiations and proceedings related thereto shall be deemed to be without

prejudice to the rights of any and all of the parties, who shall be restored to their respective

positions as of the date and time immediately preceding the execution of the Settlement

Agreement.

       31.     No discovery with regard to the Settlement shall be permitted as to any of the

settling parties other than as may be directed by this Court upon a proper showing by the party

seeking such discovery, except limited discovery may be taken by Class Counsel and/or

Defendants’ Counsel on any Objector consistent with the Federal Rules of Civil Procedure.

       32.     All discovery and other litigation in this case is hereby stayed pending Final

Approval of the Settlement.

       33.     Pending Final Approval of the Settlement, the Putative Class Members and/or

FLSA Collective Members and persons purporting to act on their behalf are enjoined from

commencing or prosecuting (either directly, representatively, or in any other capacity) any

Released Claim against any of the Released Parties in any action, arbitration or proceeding in

any court, arbitration forum, or tribunal.

       33.     Class Counsel and Defendants’ Counsel are hereby authorized to use all

reasonable procedures in connection with approval and administration of the Settlement that are

not materially inconsistent with this Order or the Settlement, including making, without further



                                              -11-
  Case 1:16-cv-00502-BKS-DJS Document 101-2 Filed 09/24/19 Page 13 of 13




approval of this Court, minor changes to the form or content of the Notice, and other exhibits

that they jointly agree are reasonable or necessary.



       It is SO ORDERED this ___ day of __________, 2019.




                                              HON. BRENDA K. SANNES, U.S. District Judge




                                                -12-
